Citation Nr: 1759863	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-18 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for upper and lower gastrointestinal/abdominal disorders (GI disorders), to include gastroesophageal reflux disorder (GERD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety disorder not otherwise specified (NOS).

3.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Marcia L. Moellring, Attorney-at-Law




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to December 1969, from November 1990 to July 1991, and from January 1993 to June 1993.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for right ear hearing loss, GERD, and PTSD; and continued a noncompensable disability rating for left ear hearing loss.  The Veteran submitted a timely March 2013 Notice of Disagreement for all four issues.

The Veteran initially filed a claim of entitlement to service connection for a mental health condition, specifically PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, a veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As such, the Board has recharacterized the issue as reflected on the title page.

Additionally, the Board finds it appropriate to expand the scope of his service connection claim for GERD pursuant to Clemons, 23 Vet. App. at 1.  Therefore, the Board has recharacterized the Veteran's claim for service connection for GERD as reflected on the title page to include both upper and lower GI disorders.

The RO issued an April 2014 rating decision granting service connection for right ear hearing loss.  As this issue has been resolved by a full grant of benefits, the Board finds that the issue of service connection is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2017).  However, the Board notes that the rating for right ear hearing loss will be considered as part of the increased rating claim for left ear hearing loss as hearing loss is evaluated bilaterally when both ears are service-connected.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a July 2017 videoconference hearing, and a transcript of this hearing is of record.

The issue of a respiratory disorder has been raised by the record in a January 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

Below, the Board reopens the previously denied service connection claim for upper and lower GI disorders.  The reopened claim and claim for service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, at the July 2017 Board hearing, the Veteran stated that he wished to withdraw the issue of a compensable disability rating for bilateral hearing loss.

2.  An unappealed September 2010 rating decision is the last final decision that denied service connection for a GI disorder.

3.  The evidence received since the final September 2010 rating decision is new and material, and the service connection claim for a GI disorder is reopened.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal concerning the issue of entitlement to a compensable disability rating for bilateral hearing loss have been met.  38 U.S.C. §§ 7105, 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2017).

2.  The September 2010 rating decision reopening and denying service connection for a GI disorder is final.  38 U.S.C. §§ 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2017).

3.  The evidence received since the September 2010 rating decision is new and material, and the criteria to reopen the service connection claim for a GI disorder are met.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. §§ 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




II.  Withdrawal of Increased Rating Claim for Bilateral Hearing Loss

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the Veteran's July 2017 Board hearing, the Veteran stated that he desired to withdraw his appeal of an increased rating for bilateral hearing loss, which was documented in writing in the hearing transcript.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal for the bilateral hearing loss claim is the appropriate disposition.  38 U.S.C. § 7105(d).  Accordingly, further action by the Board concerning this claim is not warranted, and the appeal of the claim is dismissed.  Id.

II.  Petition to Reopen Previously Denied Service Connection Claim

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2017).

It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Regarding applications for reopening, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order to reopen a claim, it is not necessary that new and material evidence be received regarding each previously unproven element of a claim.  Indeed, newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

The Veteran is seeking to reopen his claim of entitlement to service connection for upper and lower GI disorders.

The Board will summarize the relevant evidence.  The Veteran filed an original service connection claim for a GI disorder in March 1995, which the RO denied in March 1996.

The Veteran subsequently sought to reopen the claim, which was again denied in a December 1997 rating decision.

In January 2010, the Veteran again sought to reopen the claim for service connection for a GI disorder.  In a September 2010 rating decision, the RO denied the claim.  The Veteran did not appeal this rating decision; nor was new and material evidence received within a year of notification of the rating decision.  38 C.F.R. § 3.156(b).  Therefore, the rating decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 3.104(a).

Thereafter, in an April 2012 rating decision, the RO confirmed and continued the previous denial of service connection for a GI disorder.  The Veteran subsequently submitted a timely VA Form 9 after the issuance of the Statement of the Case (SOC), and the instant appeal ensued.

Accordingly, based on the procedural history as reflected above, the September 2010 rating decision is the last final decision denying the Veteran's GI disorder claim.

At the time of the September 2010 rating decision, the record included service treatment records (STRs), a May 1995 VA general medical examination report, a December 1996 VA examination report, and an August 2010 VA general medical examination report.  The evidence of record in September 2010 established that the Veteran sought medical treatment for intermittent diarrhea and stomach cramps during service in June 1991, and complained of current subjective symptoms of stomach cramps.

After a review of the claims file, the Board finds that the evidence received subsequent to the last final decision dated in September 2010 that denied service connection for a GI disorder is not cumulative and, when considered with evidence earlier of record, does relate to the unestablished elements necessary to substantiate the claim.  This new and material evidence includes the Veteran's March 2011 and March 2014 diagnoses of GERD, a March 2014 VA examiner's opinion that the Veteran's GERD was clearly related to the medications he took for his various medical conditions, and the Veteran's contention that his GI disorder should be service-connected based on aggravation by his acquired psychiatric disorder.  As such, without addressing the merits of this evidence, the Board finds that the new evidence addresses the issues of a current GI disorder.  See Justus, 3 Vet. App. at 512-13; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade, 24 Vet. App. at 110.  Therefore, the Board finds that this evidence is both "new," as it has not previously been considered by VA, and "material," as it relates to the unestablished elements of a current disability and nexus, and raises a reasonable possibility of substantiating the claim.  For these reasons, the petition to reopen is granted.


ORDER

The appeal seeking entitlement to a compensable disability rating for bilateral hearing loss is dismissed.

New and material evidence having been received, the claim for entitlement to service connection for upper and lower GI disorders is reopened and, to this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case for additional development.

Under 38 C.F.R. § 3.159(c)(4) (2017), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.

Regarding the Veteran's claim for an acquired psychiatric disorder, the Veteran has been diagnosed with major depressive episode, melancholic type; major depressive disorder; anxiety disorder, NOS; and PTSD.

Additionally, the Veteran has raised different in-service stressors, which he contends caused or are related to his current psychiatric disorder.  However, it does not appear that the RO has attempted to corroborate them; this should be accomplished on remand.

Moreover, although the Veteran was provided an August 2010 VA examination for PTSD, the RO did not obtain an opinion as to the relationship of the Veteran's other non-PTSD psychiatric diagnoses with service, to include his claimed stressors.

Regarding the Veteran's reopened service connection claim for upper and lower GI disorders, as stated above, the Veteran's VA treatment records and the March 2014 VA examination report reflect diagnoses of GERD.

Additionally, the Veteran's STRs reflect complaints of diarrhea and stomach cramps during service.  More importantly, the March 2014 VA examiner stated that there was "clear cause and effect relationship of the Veteran being initiated on medications, well documented to have GI side effects, immediately prior to his diagnosis of GERD and the appropriate prescription of PPI medication."  However, it is not indicated whether any medications the Veteran is taking specifically for his service-connected disabilities caused, aggravated, or are related to his GERD or any upper or lower GI disorder.  Furthermore, the Veteran raised for the first time the contention that his GI disorder was aggravated by his acquired psychiatric disorder.

In light of the current diagnosis of GERD and the newly raised theories of service connection, the Veteran should be provided a VA examination in order to determine whether any current upper or lower GI disorder is related to service, his service in the Persian Gulf, or to any service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Prepare a list of the Veteran's claimed stressors and attempt to verify them by contacting the appropriate agencies.  He has asserted the following stressors:

a)  Driving through the Valley of Death in January 1991 and seeing blown up vehicles and body parts, 

b)  Nightly scud missile attacks in Dhahran in January 1991, and 

c)  Flying over a war zone and seeing scattered body parts.

Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2017) with regard to requesting records from Federal facilities.  If any additional stressor details are needed from the Veteran, request them from him.

2.  Then, provide the Veteran with a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety disorder NOS.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's STRs including his December 1969, October 1973, January 1975, January 1979, January 1983, May 1987, December 1990, and June 1991 examination reports reflecting normal psychiatric clinical evaluations and/or the Veteran's denials of frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.

*The June 1991 Southwest Asia Demobilization/Redeployment Medical evaluation reflecting the Veteran's denial of nightmares or trouble sleeping and recurring thoughts about his experiences during Desert Shield/Desert Storm.

*A May 1995 VA general medical examination report reflecting the Veteran's report of difficulty with memory.

*A May 1995 VA mental disorder examination report reflecting the Veteran's report of memory problems for approximately two years, and diagnosis of mild to moderate major depressive episode, melancholic type.

*A March 1997 VA mental disorders examination report reflecting the Veteran's report of memory loss problems since 1991, denial of any active combat duties but reports of seeing dead bodies and experiencing scud missile attacks, and diagnosis of major depressive disorder.

*The Veteran's June 2010 VA Form 21-0781, in which he reported three in-service stressors.

*An August 2010 VA PTSD examination report reflecting a diagnosis of anxiety disorder, NOS, with PTSD features, which the VA examiner opined were more likely than not to be a result of his military experiences.

*An April 2011 VA 21-0781, in which the Veteran discussed two in-service stressors.

*A September 2013 VA treatment record reflecting diagnoses of major depressive disorder and anxiety disorder NOS.

*The July 2014 PTSD Disability Benefits Questionnaire completed by Dr. J.L.L., who diagnosed the Veteran with PTSD.

*A March 2016 private treatment record reflecting diagnoses of depression and PTSD by E.S., LCSW.

*The Veteran's and his spouse's testimonies at the July 2017 videoconference hearing.

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

a)  Determine whether the Veteran meets the criteria for a diagnosis of PTSD based on DSM-5.  If the examiner determines that the Veteran does not have PTSD, he or she should address the PTSD diagnosis reflected in the record and discuss whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  38 C.F.R § 4.125(b) (2017). 

b)  If PTSD is currently demonstrated, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD had an onset during the Veteran's active service or was caused by his active service, to include his claimed stressors.

The examiner should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  In so doing, the examiner should determine whether the claimed stressor(s) has been verified.

c)  For any other diagnosed psychiatric disorder, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the such other diagnosed psychiatric disorder, to include major depressive disorder and anxiety disorder, NOS, began in or is the result of military service, or is related to or aggravated by a service-connected disability.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

3.  Provide the Veteran with a VA examination to determine the nature and etiology of any current upper and/or lower GI disorder, to include GERD.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.  

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's STRs including his December 1969, October 1973, January 1975, January 1979, January 1983, May 1987, December 1990, and June 1991 examination reports reflecting normal clinical evaluations of the abdomen and viscera, and/or the Veteran's denials of frequent indigestion and stomach, liver, or intestinal trouble.

*The June 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation where the Veteran denied any stomach or belly pain, nausea, diarrhea, or bloody bowel movements, although the examiner noted that the Veteran was given Imodium for diarrhea for two days.

*A June 1991 STR reflecting complaints of diarrhea and stomach cramps for two weeks off-and-on, and assessment of diarrhea and associated stomach cramps.

*A May 1995 VA general medical examination report where the Veteran reported diarrhea while in the Gulf and current diarrhea with two or three stools a day and abdominal cramping, and was assessed with loose stools and diarrhea and probable irritable colon by history.

*A December 1996 VA examination report where the Veteran reported diarrhea in the past, which currently rarely occurred and was no longer a problem.

*An August 2010 VA general medical examination report reflecting the Veteran's report of sharp cramping stomach pains while he was in Desert Storm, his history of reflux, and subjective complaints of stomach cramps.

*A March 2011 VA treatment record reflecting a diagnosis of GERD and abdominal cramping, the Veteran's complaint of intermittent reflux of food/fluid into the chest and sometimes to the throat, and abdominal pains that doubled him over occasionally.

*A March 2014 VA examination report reflecting a diagnosis of GERD, the Veteran's report of episodes of abdominal and chest pain for many years and reflux at night at times, the VA examiner's opinion that the Veteran's GERD was less likely than not incurred in or caused by service, and the VA examiner's opinion that there was a "clear cause and effect relationship" of the Veteran's GI symptoms and his medications.

*The May 2014 VA Form 9, where the Veteran requested service connection based on direct service connection, as a Persian Gulf War veteran with a "medically unexplained chronic multisymptom illness" pursuant to 38 C.F.R. § 1117, and based on aggravation by his depression and trauma-related anxiety.

*The Veteran's and his spouse's testimonies at the July 2017 videoconference hearing and August 2017 argument presented by the Veteran's attorney.

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

a)  Indicate all upper and lower GI disorders currently shown.

b)  For each upper and lower GI disorder diagnosis, provide an opinion as to whether it had its onset during active service or is otherwise related to it.

*In doing so, specifically discuss the Veteran's June 1991 complaint of diarrhea and stomach cramp and his lay statements of continuous symptoms since service.

c)  For each upper and lower GI disorder diagnosis, provide an opinion as to whether it is caused or aggravated by, or otherwise related to any service-connected disability, to include medications for such.  

The Veteran is currently service-connected for migraine headaches, pilonidal cyst, bilateral hearing loss, and tinnitus.

d)  For any symptoms not attributable to a specific GI diagnosis, determine whether any of the Veteran's GI symptoms currently at issue are signs or symptoms of an undiagnosed illness or a medically unexplained chronic multisystem illness that is defined by a cluster of signs or symptoms.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

4.  After conducting all other development deemed necessary, readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder and for upper and lower GI disorders.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


